Citation Nr: 0205027	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  97-32 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the 30 percent disability evaluation assigned for the 
appellant's service-connected post traumatic stress disorder 
is appropriate.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to 
October 1970.

This appeal arises from a May 1997 decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, granted the appellant 
service-connection for post traumatic stress disorder, 
evaluated as 10 percent disabling, effective October 4, 1996.

The Board subsequently denied the appellant's claim for a 
higher rating for post traumatic stress disorder in a 
February 1999 decision.  The appellant appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), and the 
Board's decision was vacated and remanded, in part, pursuant 
to an October 2000 Order, following a September 1999 
Appellant's Brief, and a December 1999 Appellee's Motion for 
Remand, in part, Motion for Summary Affirmance, in part, for 
Acceptance of this Motion in Lieu of a Brief, and for a Stay 
of Proceedings Pending a Ruling on this Motion, in order for 
the Board to provide adequate reasons and bases for its 
decision regarding a denial of a higher rating for post 
traumatic stress disorder.

Following the Court's Order, the Board remanded the 
appellant's claim for additional development in an April 2001 
decision.  Additional development was completed, and VARO 
granted the appellant an increased rating for his service-
connected post traumatic stress disorder from 10 to 30 
percent disabling, effective August 27, 1996, the date of his 
informal claim.  The claim has now been returned to the Board 
for further adjudication.


FINDINGS OF FACT

Post traumatic stress disorder has not resulted in 
considerable impairment in the appellant's ability to 
establish or maintain effective or favorable relationships 
with people, and his reliability, flexibility and efficiency 
levels are not so reduced as to result in considerable 
industrial impairment.  He has exhibited no circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
or impaired abstract thinking, and he has maintained a GAF 
(global assessment of functioning) score of no less than 70.


CONCLUSION OF LAW

Manifestations of the appellant's service-connected post 
traumatic stress disorder are no more than 30 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2001); 
38 C.F.R. § 4.132 Diagnostic Code 9411 (1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, by virtue of the Statement of the 
Case, Supplemental Statements of the Case, Motions, Court's 
Order, and prior Board decisions issued during the pendency 
of the appeal, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate his claim.  It appears 
that all evidence identified by the appellant relative to his 
claim has been obtained and associated with the claims folder 
and the appellant reported that he had no further evidence in 
October 2001.  VA examinations were also conducted in March 
1997, May 1999 and October 2001, and copies of the reports 
associated with the file.  Under these circumstances, there 
is no reasonable possibility that further development would 
result in the procurement of additional pertinent evidence.  
38 U.S.C.A. § 5103, 5103A (West Supp. 2001).

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2001) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that the claim for a higher evaluation for service-
connected post traumatic stress disorder is based on the 
assignment of an initial rating for disability following an 
initial award of service connection for that disability.  In 
Fenderson v. West, 12 Vet.App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as staged ratings.   Fenderson v. 
West, 12 Vet.App. 119 (1999).  In this case, VARO granted 
service connection and originally assigned a 10 percent 
evaluation for post traumatic stress disorder, effective as of 
October 4, 1996, the date of filing of his claim for service 
connection.  VARO subsequently increased his disability rating 
to 30 percent effective August 27, 1996 in a December 2001 
rating decision.

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether other rating codes were "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Factual Background

A VA examination was conducted in March 1997.  The appellant 
reported that he had been married five times, but indicated 
that his current marital situation was more stable than the 
previous four.  He reported that he had had no problems or 
difficulties maintaining a good working relationship with his 
fellow workers and had no problems with his supervisor.  He 
indicated that he maintained an adequate stable family 
lifestyle.  He claimed that he disliked watching violent, 
military type shows, including documentaries of wars other 
than the Vietnam War.  He indicated that he had flashbacks 
and a lot of dreams and nightmares of being in the same 
situations as in Vietnam.  He claimed that he could no longer 
hunt.  He reported that his perception of noise and 
firecrackers was at the same level as gunfire and explosions, 
and that he often reacted by lying flat on the ground.  He 
claimed that he had been staying away from social events and 
had a feeling of being reclusive and withdrawn.  He tried to 
avoid thoughts or feelings related to his war experiences but 
at times he was quite unsuccessful.  He would occasionally 
find himself being short with people for no reason and could 
not understand, why, at times, he was not friendly and 
supportive of other people's shortcomings and failures.  But, 
he indicated that he was learning to control his 
irritability.  He also reported occasional difficulty falling 
and staying asleep.  

The examiner observed that the appellant was a fairly 
developed and nourished white male in no acute distress.  He 
was appropriately dressed and groomed wearing a leather 
cowboy duster with indication of appropriate hygiene.  He had 
no abnormal movements or mannerisms.  His affect and mood 
were quite appropriate.  He was able to answer questions 
without any difficulties.  He remained oriented to name, 
place, date and to his present situation, with adequate 
recall of remote and recent memories and adequate attention 
and concentration.  His intelligence was probably average 
level on the basis of his communication, use of language and 
fund of information.  There was no abnormal thought process.  
There was no manic behavior.  He remained appropriately 
interacting and communicating.  His insight and judgment were 
quite normal.  He seemed quite happy over his current 
lifestyle and activities.  On Axis I, the examiner diagnosed 
post-traumatic stress disorder, prolonged, mild to moderate, 
and adjustment disorder, not otherwise specified.  His GAF 
score was 70/80, indicating a score of 70 for his current 
level of functioning and 80 for his highest level of 
functioning during the past year.

The examiner noted that, while the appellant:

... was in a more stabilized occupational 
functioning, his marital situation did not 
stabilize until about two years prior to this 
evaluation.  There are instances in his marriages 
that may be directly referable to the altered 
lifestyle that he adopted and adjusted to while 
serving in Vietnam.  The incidents of this post-
traumatic stress has [sic] greatly impacted on his 
inability to maintain a meaningful interaction and 
communication that contribute to success into [sic] 
his relationships.  

The examiner recommended that "an increase" in the 
appellant's disability for post traumatic stress disorder be 
considered.

VARO granted the appellant entitlement to service connection 
for post traumatic stress disorder, evaluated as 10 percent 
disabling, effective October 4, 1996, in a May 1997 rating 
decision.

A VA examination was also conducted in May 1999.  The 
appellant reported that he remarried his first wife after 
service and that his marriage after service lasted for about 
a year.  He married for the third time for five years, 
divorced, and remarried again for seven years.  He was in his 
fifth marriage and he and his fifth wife had a three-year-old 
daughter.  He reported that his marital situation was more 
stable now, and he had no problems maintaining good working 
relationships.  The appellant reported that he slept an 
average of six hours per night and continued to have 
flashbacks and nightmares, depending on the activities of the 
day or days prior.  He reported that television violence may 
trigger nightmares and flashbacks.  He claimed that he often 
became easily frightened and experienced sweating when he 
woke up.  He indicated that he experienced these nightmares 
and flashbacks approximately twice a month, and more often if 
he watched violent movies or television programs.  He 
reported that he had difficulties relating to the "flower 
children" at his work place, because of constant 
intimidation.  He claimed that he became frustrated, 
especially when these "flower children" employees argued 
with him relating to the Vietnam circumstance.  He would 
become upset and angry over comments being said against 
Vietnam veterans and felt "these people should have been in 
the war" in order to understand what went on.  He reported 
that he became very scared after watching television programs 
involving some violent events and had bad dreams.  

On mental status evaluation, the examiner observed that the 
appellant was well developed, nourished, and in no acute 
distress.  He had no abnormal movements or mannerisms.  He 
was appropriately dressed and groomed.  He was clear and 
coherent with logical thoughts, without any abnormal 
behavior.  He denied delusions or hallucinations.  He denied 
any suicidal or homicidal thoughts.  He remained oriented to 
name, place, date and present situation, with adequate recall 
of recent and remote events, and good concentration.  He 
appeared to be of average intelligence.  His speech was 
clear, fluent and coherent.  There was no indication of any 
obsessive or ritualistic behavior, or any indication of 
abnormal impulse control.  He seemed to be anxious during the 
interview.  His mood was quite guarded.  His interaction and 
communication were adequately appropriate, with indication of 
intact insight and judgment.  There was no indication of any 
organic process.  He was capable of managing his own benefit 
payments and deemed competent for VA disability purposes.  
The diagnosis was of post traumatic stress disorder, 
prolonged, mild, service-connected; and adjustment disorder 
unspecified.  His current GAF was 70 with a GAF of 70 during 
the past year.

The examiner noted that the appellant continued to have 
residual post traumatic stress disorder disability as 
evidenced by his persistent distressing recollection of 
events, especially upon exposure to events resembling the 
aspect of his traumatic events while serving in Vietnam.  He 
continued to have physiologic reactivity and sleep 
disturbance whenever he was exposed to an event resembling 
his traumatic events in Vietnam.  Currently, he had 
difficulty relating to his co-workers, especially when they 
spoke of Vietnam and "d[id] not know what they [we]re 
talking about."  The examiner opined that continued exposure 
to these people at work had created inadequate adjustment to 
his working situation.  There was a representation of having 
to deal with psychological distress of being exposed to 
events that resembled the aspects of traumatic events in 
Vietnam.  The examiner recommended that the appellant be 
continued on his current 10 percent disability evaluation for 
post traumatic stress disorder and recommended no increase 
for his disability at the present time with re-evaluation in 
the next six months to one year.

In a February 1999 decision, the Board, in pertinent part, 
denied the appellant's claim for entitlement to a higher 
disability rating for service-connected for post traumatic 
stress disorder, evaluated as 10 percent disabling.  

The appellant appealed the Board's denial to the Court, 
which, in an October 2000 Order, vacated the Board's decision 
regarding the issue of an increased rating for post traumatic 
stress disorder and remanded his claim in order for the Board 
to provide more complete reasons and bases for its decision. 

The Board then remanded the appellant's claim for an 
increased rating for post traumatic stress disorder for 
further development in an April 2001 decision.

A VA examination was conducted in October 2001.  The 
appellant reported having flashbacks while watching war or 
violent movies.  He also reported that he occasionally had 
bad dreams and nightmares and often times had difficulty 
sleeping.  There were no other details provided by the 
appellant related to his post traumatic stress disorder.  He 
claimed that he was not receiving any treatment for post 
traumatic stress disorder nor was he receiving any therapy.  
His last evaluation was his May 1999 VA examination.  He 
indicated that he worked as a cowboy in a feedlot as a stock 
production specialist where he monitored the health of 
animals and administered drugs to sick livestock, basically 
making "diagnoses and treatment."  He claimed that he had 
been doing this job for the past 14 to 15 years and seemed to 
enjoy what he was doing.  He seemed happy and had very little 
to complain about regarding this particular job.  He claimed 
that he was in his fifth marriage and had two biological 
children and one adopted child who were all grown.  He also 
claimed that he had a 6-year-old child from his fifth 
marriage.  He reported that he enjoyed social gatherings, 
especially with his family.  There had been no alcohol or 
substance abuse since he quit at the age of 45.  There was no 
history of violence or assaultiveness nor any history of 
suicidal attempts.  Most of his leisure activities involved 
being with his family and staying home with occasional visits 
to his church.  His current psychosocial functioning status 
in terms of his employment was quite good and he was well 
adjusted.  He continued to take full responsibility for self-
care and his family role of functioning was adequate and 
good.  His social and interpersonal relationships with others 
were quite fair along with his recreational pursuits.  

On mental status examination, the examiner observed that the 
appellant was a fairly developed and nourished white male who 
was not in acute distress and looked younger than his stated 
age of 58.  He was appropriately dressed and groomed, and 
maintained good eye contact without any observed abnormal 
movements or mannerisms.  His hygiene was adequate.  His 
attitude was cooperative.  His behavior was appropriate 
without any indication of impulsive or obsessive behavior.  
He was oriented to name, place, date and to his present 
situation.  He had very good recall of remote and recent 
events, good attention and concentration, and appeared to be 
of average intelligence.  He had no abnormal thought process.  
He denied any hallucinations or delusions.  He denied any 
organic process and could remember what happened to him in 
the past and present.  His mood was quite anxious and his 
affect was appropriate to the situation.  His insight and 
judgment were intact.  There was no indication of any mood 
disorder or any behavior indicating substance abuse disorder 
or any somatoform disorder.  There was also no indication of 
any antisocial personality disorder.  He reported that he had 
no sleep impairment.  He claimed that he would occasionally 
become depressed and anxious, but denied any history of panic 
attacks.  He was able to maintain his responsibilities on a 
daily basis.  He was quite pleasant and was able to relate 
his current life circumstances and issues.  

Regarding his post traumatic stress disorder, the appellant 
reported that he continued to have occasional flashbacks, 
especially with the recent World Trade Center towers 
collapse.  He denied any sleep disturbance, but indicated 
that he often experienced sleep difficulty when he was 
exposed to acts of violence shown on television or in movies.  
He indicated that he had anxiety symptoms off and on although 
not to the severity that he would not be able to function on 
a day to day basis.  He reported that he would occasionally 
become frustrated, especially over some co-employees and 
often times would become quite upset over comments made by 
people against Vietnam veterans.  He indicated that, to a 
certain extent, he had continuous, although infrequent, re-
experiencing and, at the same time, avoided emotional 
stressors brought on by his Vietnam experience.  The 
frequency was "not as much" and the severity was quite mild 
to moderate.  

The examiner diagnosed post traumatic stress disorder, 
prolonged, with intervening anxiety on Axis I.  On Axis IV, 
the appellant's severity of psychosocial stressors were mild 
to moderate.  He was currently unable to relate well with his 
co-workers.  He had a lack of motivation to participate in 
social activities or visit with his friends or family, and 
admitted to being withdrawn and isolative.  He had a guarded 
status of his marital situation with fear of another failure, 
as this was his fifth marriage.  He also had persistent, 
although occasional, lower back pain and left shoulder pain 
resulting from separate injures.  His current GAF was 70, and 
during the past year was also 70.  

The examiner summarized that there had been no changes in the 
appellant's psychosocial functional status and quality of 
lifestyle since his last examination.  He continued to be 
employed with routine responsibilities of self-care and 
family functioning.  His physical health remained stable 
without undue stress on his social activities or any 
recreational activities.  His interpersonal relationships 
were quite limited to his family and he seemed to be 
comfortable in doing this.  From his assessment of post 
traumatic stress disorder symptoms, there were still 
occasional situations that triggered flashbacks, leading to 
his anxiety and depression, although these situations did not 
occur as frequently as before.  There was still a residual of 
experiencing psychological trauma at times and avoiding the 
trauma of the Vietnam veterans with a sense of foreshortened 
future.  His affect remained blunt.  There was continued fear 
of re-experiencing his emotional trauma and he continued to 
have less control of his thoughts and feelings whenever 
flashbacks or triggers were presented in his daily 
circumferences.  He was no longer drinking, which apparently 
gave indication of his adequate adjustment to civilian life, 
and he was able to deal with his emotional stressors without 
seeking treatment or taking medications.  His prognosis was 
quite good, as he had maintained adequate and appropriate 
reaction to stress in terms of his behavioral response in 
spite of not receiving any treatment.  It was recommended 
that maintenance of his 10 percent disability be done as 
there had been no progression of his symptomatology and his 
coping skills seemed to be stronger as compared to the 
evaluation in May 1999.  The examiner indicated that re-
evaluation may be necessary within the next 2 years in order 
to monitor the appellant's continued functional status along 
with his psychosocial environment and situations.  

In a December 2001 rating decision, VARO granted the 
appellant an increased rating for his service-connected post 
traumatic stress disorder from 10 to 30 percent disabling, 
effective August 27, 1996, the date of his informal claim for 
service connection.

Analysis

Initially, the Board notes that the pertinent regulations 
governing evaluations for mental disorders were amended, 
effective November 7, 1996.  The Court has stated that where 
the law or regulation changes during the pendency of a case, 
the version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  An opinion of the VA Office of the 
General Counsel held that whether the amended mental 
disorders regulations are more beneficial to claimants than 
the prior provisions should be determined on a case by case 
basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).

Prior to November 7, 1996, the criteria for 30 to 100 percent 
ratings for psychoneurotic disorders were as follows:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent]

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.  [100 percent]

[Notes (1) through (3) excluded]

Note (4).  When two diagnoses, one 
organic and the other psychological or 
psychoneurotic, are presented covering 
the organic and psychiatric aspects of a 
single disability entity, only one 
percentage evaluation will be assigned 
under the appropriate diagnostic code 
determined by the rating board to 
represent the major degree of disability.  
When the diagnosis of the same basic 
disability is changed from an organic one 
to one in the psychological or 
psychoneurotic categories, the condition 
will be rated under the new diagnosis.
 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  

According to the revised rating criteria, post traumatic 
stress disorder is rated under Diagnostic Code 9411, which in 
turn is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9440.  38 C.F.R. § 4.130 (2001).  
As amended, the regulation reads:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal) due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (2001).  In addition, 
other related regulations were amended in November 1996.  
According to the amended rating criteria, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a) 
(2001).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b) (2001).  

Application of the 1996 and 2001 regulations to the medical 
evidence shows that the severity of the appellant's service-
connected post traumatic stress disorder is sufficient to 
support a finding of impairment which is 30 percent 
disabling, but no more than 30 percent disabling.

A review of the evidence of record demonstrates that GAF 
assessments of the appellant's impairment due to post 
traumatic stress disorder ranged from slight to mild.  His 
psychological, social and occupational functioning, as 
measured by the assigned GAF scores of 70 to 80, have 
indicated no more than mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  Manifestations of his post traumatic stress 
disorder have included some anxiety and depression, 
flashbacks after watching violent television about twice a 
month, some sleep difficulty, irritability, and blunt affect.  
However, the appellant's conversation and communications have 
been clear, coherent and logical.  He has remained oriented 
times three, without suicidal or homicidal ideations.  His 
concentration and memory have been good.  His insight and 
judgment have remained quite normal and intact.  

The Board finds that this evidence establishes that the 
appellant's post traumatic stress disorder causes no more 
than definite impairment in his ability to establish and 
maintain wholesome relationships with people and that his 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment under the old 
criteria, and establishes occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, and chronic sleep 
impairment.  Accordingly, a 30 percent disability rating is 
warranted under the old and the new rating criteria.

However, the Board does not find that the appellant meets the 
criteria for a 50 percent schedular rating under either the 
old or the new criteria.  The appellant's psychiatric 
symptoms have not resulted in considerable impairment in his 
ability to establish or maintain effective or favorable 
relationships with people.  His psychoneurotic symptoms have 
not reduced his reliability, flexibility and efficiency 
levels so as to result in considerable industrial impairment.  
On examination, the appellant has exhibited no 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, or impaired abstract thinking.  He has 
been married for many years to his current spouse with whom 
he has a six year old child.  He has described his marriage 
as stable, and, other than some difficulties with co-workers 
whom he described as "flower children", he has reported no 
problems maintaining good working relationships.  He has been 
employed in his current position for approximately fifteen 
years.  Accordingly, he does not have psychoneurotic 
manifestations of such severity and persistence as to produce 
considerable impairment in his ability to obtain or retain 
employment.  

The preponderance of the evidence is against the appellant's 
claim for a higher rating.  At no time from filing of the 
claim to the present has the evidence supported a rating in 
excess of 30 percent for service-connected post traumatic 
stress disorder.  Id.; Fenderson v. West, 12 Vet.App. 119 
(1999).  

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2001).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under the above-
cited regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).


ORDER

An increased rating for service-connected post traumatic 
stress disorder is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


